Buchanan, J.
A motion is made to dismiss'this appeal, because all the parties to the proceedings, interested in maintaining the judgment of the District Court, have not been made parties to the appeal.
The petition involves two causes of action; one of which is the nullity of a sale of land made by the deceased Allard to the defendant Ride in February, 1837. The parties originally cited as defendants were Ride and Mairol, to whom Ride is alleged to have sold the land in April, 1853.
By a supplemental petition plaintiff alleges that Mairol had sold the land in question to Lize Pellelon in May, 1853, and tliat Lize Pellelon had sold to J. F. Burgnot on the 6th June, 1853', both said sales being prior in time to the institution of this suit. Judgment is asked as in the original petition, for the rescission of the sale of the land, against Pellelon and Burgnot, in solido with the original defendants.
All four defendants have pleaded to the action, which was decided in their favor by the District Court. Plaintiff appealed by motion, and gave a bond in favor of Ride and Mariot only.
It is clear that the other two defendants, Burgnot, who is the actual possessor of the land, and Pellelon, his vendor, who is cited in warranty to defend his title, have an interest in maintaining the judgment of the District Court appealed from; an interest so much the greater, if the allegations of plaintiff’s petition be true, that Ride and Mairol are absentees, and utterly irresponsible in a pecuniary point of view.
Let the rule be made absolute, and the appeal be dismissed, with costs.